DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 2018/0292652) in view of Bailey et al. (US 2015/0378161).
Regarding  Claim 1, Ha discloses an optical device comprising:
a first lens (Fig. 7, 400, Paragraph 0060) having a first surface (Fig. 7, 400, right side) and a plurality of side surfaces (Fig. 7, 400, left side, top, and bottom);
a first display device disposed on a first side surface of the plurality side surfaces of the first lens (Fig. 7, 100, right side, Paragraph 0067); and
a first mirror disposed in the first lens (Fig. 7, reflective unit 200, Paragraph 0067),
Ha does not specifically disclose
a first active mirror, wherein the first active mirror is tilted at a first angle during a first period and is tilted at a second angle during a second period.
However Bailey, in the same field of endeavor, teaches 
a first active mirror (Fig. 1, dynamic deflector 120, Paragraphs 0050-0051), wherein the first active mirror is tilted at a first angle during a first period (Paragraph 0054, lines 13-24) and is tilted at a second angle during a second period (Paragraph 0055, lines 11-22) for the purpose of displaying an entire image to a user’s eyes.
active mirror, wherein the first active mirror is tilted at a first angle during a first period and is tilted at a second angle during a second period of Bailey, for the purpose of displaying an entire image to a user’s eyes.
Regarding  Claim 11, Ha in view of Bailey discloses as is set forth above and Bailey further discloses wherein the first active mirror reflects an image displayed on a first area of the first display device toward the first surface during the first period (Paragraph 0054, lines 13-24) and reflects an image displayed on a second area of the first display device toward the first surface during the second period (Paragraph 0055, lines 11-22), for the purpose of displaying an entire image to a user’s eyes.
Regarding  Claim 12, Ha in view of Bailey discloses as is set forth above and Bailey further discloses wherein the first active mirror reflects an image displayed on a third area of the first display device toward the first surface during the third period (Paragraph 0056, lines 12-22) and reflects an image displayed on a fourth area of the first display device toward the first surface during the fourth period (Paragraph 0057, lines 11-22), for the purpose of displaying an entire image to a user’s eyes.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2015/0378161) in view of Ha (US 2018/0292652).
Regarding  Claim 29, Bailey discloses a method of driving an optical device, the method comprising:

reflecting a second image displayed in a second area of the first display device by the first active mirror during a second period (Paragraph 0055, lines 11-22);
reflecting a third image displayed in a third area of the first display device by the first active mirror during a third period (Paragraph 0056, lines 12-22); and
reflecting a fourth image displayed in a fourth area of the first display device by the first active mirror during a fourth period (Paragraph 0057, lines 11-22).
Bailey does not specifically disclose
so that it exits through the first surface and so that it exits through the first surface of the first lens.
However Ha, in the same field of endeavor, teaches 
so that it exits through the first surface and so that it exits through the first surface of the first lens (Fig. 7, display light is reflected by 200 and passes through the bottom portion of 400, Paragraph 0060), for the purpose of protecting the reflective unit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Bailey with so that it exits through the first surface and so that it exits through the first surface of the first lens of Ha, for the purpose of protecting the reflective unit.
Allowable Subject Matter
Claims 2, 3-10, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of an optical device including, as the distinguishing feature(s) in combination with the other limitations wherein each of the first angle and the second angle is measured from a thickness direction of the first lens toward a height direction of the first lens.
Specifically, with respect to claims 3 and 13, none of the prior art either alone or in combination disclose or teach of an optical device including, as the distinguishing feature(s) in combination with the other limitations wherein the first lens comprises: a first lens part; and a second lens part having a groove formed in a side surface thereof that faces a side surface of the first lens part, wherein the first active mirror is accommodated in the groove.


Allowable Subject Matter
Regarding  Claim 19, Ha (US 2018/0292652) discloses an optical device comprising:
a first lens (Fig. 7, 400, Paragraph 0060) having a first surface (Fig. 7, 400, right side) and a plurality of side surfaces (Fig. 7, 400, left side, top,  and bottom);
a first display device disposed on a first side surface of the plurality side surfaces of the first lens (Fig. 7, 100, right side, Paragraph 0067); and
a first mirror disposed in the first lens (Fig. 7, reflective unit 200, Paragraph 0067),
Bailey (US 2015/0378161) further teaches a first active mirror (Fig. 1, dynamic deflector 120, Paragraphs 0050-0051), wherein the first active mirror is configured to reflect a first image displayed by the first display device through the first surface during a first period (Paragraph 0054, lines 13-24).
Neither Ha (US 2018/0292652) nor Bailey (US 2015/0378161) disclose “a second display device disposed on a second side surface of the side surfaces of the first lens; and … and to reflect a second image displayed by the second display device through the first surface during a second period”.
Additionally, neither Peng et al. (US 2020/0183169), Bailey et al. (US 2015/0205134), Yamada et al. (US 2015/0277117), Tanaka (US 2021/0033774), Simmons (US 2014/0285429), Simmons (US 10,684,684), Simmons (US 2017/0192504), Simmons (US 2016/0316195), Simmons (US 10,275,024), Cai et al. (US 2020/0026087), Tanaka (US 2021/0271084), Weippert (US 2018/0215864), Weippert (US 2017/0174823), Mukawa (US 2013/0342914), Mukawa (US 
Regarding  Claim 26, Bailey (US 2015/0378161) discloses a method of driving an optical device, the method comprising: displaying a first image on a first display device during a first period (Paragraph 0054, lines 13-24); 
so that a first active mirror is tilted at a first angle (Paragraph 0054, lines 13-24) and to the first active mirror during the first period (Paragraph 0054, lines 13-24); 
displaying a second image on the first display device during a second period (Paragraph 0055, lines 11-22);
Chui et al. (US 2007/0024550) further discloses applying a first driving voltage to a first electrode (Paragraph 0060), and applying a second driving voltage to a second electrode (Paragraph 0061, fourth voltage as the second driving voltage driving the second electrode)
Neither Bailey (US 2015/0378161) nor Chui et al. (US 2007/0024550) further disclose “and applying the first driving voltage to the second electrode so that the first active mirror is tilted at a second angle and applying the second driving voltage to the first electrode and the first active mirror during a second period.”.
Additionally, neither Peng et al. (US 2020/0183169), Bailey et al. (US 2015/0205134), Yamada et al. (US 2015/0277117), Tanaka (US 2021/0033774), Simmons (US 2014/0285429), Simmons (US 10,684,684), Simmons (US 2017/0192504), Simmons (US 2016/0316195), Simmons (US 10,275,024), Cai et al. 
Regarding  Claim 27, Bailey (US 2015/0378161) discloses a method of driving an optical device, the method comprising: displaying a first image on a first display device disposed on a first side surface of a first lens during a first period (Fig. 1, first display 110 on the side of lens 101, Paragraph 0054, lines 13-24); 
reflecting the first image on the first display device by a first active mirror so that it exits through a first surface during the first period (Paragraph 0054, lines 13-24).
Bailey (US 2015/0378161) does not disclose “displaying a second image on a second display device disposed on a second side surface of the first lens during a second period; and reflecting the second image of the second display device by the first active mirror during the second period so that it exits through the first surface of the first lens”.
Additionally, neither Peng et al. (US 2020/0183169), Bailey et al. (US 2015/0205134), Yamada et al. (US 2015/0277117), Tanaka (US 2021/0033774), Simmons (US 2014/0285429), Simmons (US 10,684,684), Simmons (US 2017/0192504), Simmons (US 2016/0316195), Simmons (US 10,275,024), Cai et al. (US 2020/0026087), Tanaka (US 2021/0271084), Weippert (US 2018/0215864), Weippert (US 2017/0174823), Mukawa (US 2013/0342914), Mukawa (US 
Regarding  Claim 28, Bailey (US 2015/0378161) discloses a method of driving an optical device, the method comprising: displaying a third image on a third display device disposed on a third side surface of a first lens during a third period (Fig. 1, first display 110 on the side of lens 101, the first image, display, and side being the third, image, display, and side, Paragraph 0054, lines 13-24); 
reflecting the third image on the third display device by a first active mirror so that it exits through a first surface during the third period (Fig. 1, first display 110 on the side of lens 101, the first image, display, and side being the third, image, display, and side, Paragraph 0054, lines 13-24).
Bailey (US 2015/0378161) does not disclose “displaying a fourth image on a fourth display device disposed on a fourth side surface of the first lens during a fourth period; and reflecting the fourth image of the fourth display device by the first active mirror during the fourth period so that it exits through the first surface of the first lens”.
Additionally, neither Peng et al. (US 2020/0183169), Bailey et al. (US 2015/0205134), Yamada et al. (US 2015/0277117), Tanaka (US 2021/0033774), Simmons (US 2014/0285429), Simmons (US 10,684,684), Simmons (US 2017/0192504), Simmons (US 2016/0316195), Simmons (US 10,275,024), Cai et al. (US 2020/0026087), Tanaka (US 2021/0271084), Weippert (US 2018/0215864), Weippert (US 2017/0174823), Mukawa (US 2013/0342914), Mukawa (US 
Claims 19-28 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 19:  The prior art of record does not disclose or suggest an optical device comprising “a second display device disposed on a second side surface of the side surfaces of the first lens; and … and to reflect a second image displayed by the second display device through the first surface during a second period”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 20-25 are allowable due to pendency on claim 19.
Specifically regarding the allowability of independent claim 26:  The prior art of record does not disclose or suggest a method comprising “and applying the first driving voltage to the second electrode so that the first active mirror is tilted at a second angle and applying the second driving voltage to the first electrode and the first active mirror during a second period.”, along with other claim limitations, is not disclosed or suggested by the prior art of record.

Specifically regarding the allowability of independent claim 28:  The prior art of record does not disclose or suggest a method comprising “displaying a fourth image on a fourth display device disposed on a fourth side surface of the first lens during a fourth period; and reflecting the fourth image of the fourth display device by the first active mirror during the fourth period so that it exits through the first surface of the first lens”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872